Citation Nr: 1518056	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  11-23 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Nebraska-Western Iowa Health Care System


THE ISSUE

Entitlement to payment for unauthorized medical expenses associated with private hospitalization from July 9, 2010 to July 10, 2010 at Alegent Health Midlands Hospital.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1981 to December 1981, from January 1985 to May 1985, and from May 1988 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 administrative decision by the Department of Veterans Affairs Medical Center (VAMC) in the Nebraska-Western Iowa Health Care System.

In March 2014, the Board remanded the claim to provide a copy of the February 2011 administrative decision and a copy of the June 2011 statement of the case to the Veteran's representative.  These documents were sent to the Texas Veterans Commission in April 2014 and July 2014.  No response was received.  Despite compliance with the prior remand directives, the Board finds that further development is necessary prior to final adjudication of the claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand: To obtain a medical opinion.

Sections 1725 and 1728 of Title 38, United States Code, authorize the Secretary of Veteran Affairs to reimburse eligible veterans for costs related to non-VA emergency treatment furnished at non-VA facilities, or to pay providers directly for such costs.  Specifically, section 1725 authorizes reimbursement for emergency treatment for eligible veterans with nonservice-connected conditions, and section 1728 authorizes reimbursement for eligible veterans with service-connected conditions.

Here, at the time the Veteran sought non-VA treatment, he was service-connected for esophagitis with secondary gastroesophageal reflux disease (GERD) and hiatal hernia, posttraumatic stress disorder (PTSD) and hypertension.  As will be explained, the question of whether the Veteran sought non-VA treatment related to a service-connected disability is unclear and is a question which must be answered prior to a determination as to whether section 1725 and/or section 1728 will be applicable to the Veteran's case.

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA. 38 U.S.C.A. § 1703(a) (West 2014); 38 C.F.R. § 17.54 (2014); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.

In this case, the Veteran has not argued, nor does the evidence show, that prior authorization for treatment conducted at Alegent Health Medical Center on July 9, 2010 or July 10, 2010 was obtained.  Thus, the pertinent issue is whether the Veteran is eligible for payment or reimbursement for treatment he received.

Under 38 U.S.C.A. § 1728, there is a three-prong test for meeting the requirements of entitlement to payment or reimbursement for unauthorized medical expenses. Failure to satisfy any of the three criteria precludes VA from paying unauthorized medical expenses incurred at a private facility. See Zimick v. West, 11 Vet. App. 45, 49 (1998). 

First, the veteran must receive care for: (1) an adjudicated service-connected disability; (2) a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability; (3) any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability; or (4) any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in Sec. 17.47(i)(2); 38 C.F.R. § 17.120(a) . Second, the services must be rendered in a medical emergency of such nature that delay would have been hazardous to life or health. 38 C.F.R. § 17.120(b) . Third, no VA or other federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused. 38 C.F.R. § 17.120(c) .

If a Veteran is found ineligible for care under 38 C.F.R. § 1728, eligibility under 38 C.F.R. § 1725 shall be considered.  The Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and are not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008.

Under current laws and regulations, in order to be eligible for payment or reimbursement for emergency services for non-service-connected conditions in non-VA facilities, a veteran must show that his or her treatment satisfies all of the following conditions:

 (a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

 (b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health;

 (c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson;

 (d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of  38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

 (e) The Veteran is financially liable to the provider of emergency treatment for that treatment;

 (f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment;

 (g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and

 (h) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided. 

38 C.F.R. § 17.1002; see also 38 U.S.C.A. § 1725 .

Failure to satisfy any one of the above criteria precludes VA from paying or reimbursing unauthorized private medical expenses. 

Turning to the facts of his case, treatment records from July 9, 2010 and July 10, 2010 from the Midlands Hospital indicate that the Veteran walked into the emergency room experiencing epigastric pain and chest pressure.  He indicated that he had been in Nebraska for a week in anticipation of his son's wedding and that he had begun experiencing abdominal pain 7 hours previously that moved up to the epigastric area and suddenly became more intense.  The Veteran was admitted to the hospital floor for fluid hydration and pain management.  It was indicated he had possible colitis.

In his February 2011 notice of disagreement, the Veteran indicated chest and stomach pain came on "suddenly and was very intense" when he was "passing thru" Omaha, Nebraska.  He indicated that he was in such severe pain that "it was not feasible to stop and ask directions to the nearest VA facility when it was much easier to locate the civilian hospital by visibly posted signs."  He believed that the treatment he received at Midlands Hospital was emergency treatment related to his service-connected esophagitis with GERD and hiatal hernia.  His July 2011 Form 9 expressed similar beliefs. 

In a February 2011 administrative decision, the claim for payment was denied based on the conclusion that a VA facility was feasibly available to provide economical care.  It was explained that the Omaha VA was within 11-15 miles of the Midlands Hospital.  The June 2011 statement of the case continued the denial indicating the Veteran was a "walk-in to the emergency room" and the Omaha VAMC was feasibly available to provide the necessary care.  Notably, however, there was no rationale supporting the conclusion that the Omaha VAMC could have accommodated the Veteran at the time he sought care and no rationale for the conclusion that the hospital was a reasonable distance for the Veteran to travel without risk to his life or health.  The Board finds that the reasons and bases provided for denying of the claim were inadequate and that there are other questions that need to be answered prior to having a complete record of information upon which to decide the claim without prejudice to the Veteran.  

On remand, a medical opinion should be obtained.   The opinion must clarify whether the treatment sought was, as the Veteran posits, related to a service-connected condition, to include his esophagitis with GERD and hiatal hernia.  If treatment was not for an adjudicated service-connected disability, an opinion should be provided as to whether treatment was for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability. 

In addition, the opinion should address whether the treatment rendered on July 9, 2010 and July 10, 2010 was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, i.e. whether the Veteran was experiencing a medical emergency.  The regulations provide that the "medical emergency" standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part. 38 C.F.R. § 17.120(b) . 

Also, an opinion must be rendered as to whether a VA or other Federal facility/provider was, in fact, feasibly available to the Veteran and whether an attempt to use that facility beforehand would not have been considered reasonable by a prudent layperson.  See 38 U.S.C.A. §§ 1725(f)(1), 1728(c) (West 2002).  In making this determination, the reviewing official should consider the urgency of the Veteran's medical condition at the time, the relative distance of the travel involved, the nature of the treatment involved, the length of any delay that would have been required to obtain treatment from a VA or other Federal facility, and the availability of beds at such a facility.  

All opinions must be supported by a detailed rationale and any speculation must be explained.

Accordingly, the case is REMANDED for the following action:

1. Request that a Fee Service Review Physician, or equivalent officer, review the record, to include the medical records and the appellant's statements, and determine:
(a) Whether the treatment sought by the Veteran on July 9, 2010 and July 10, 2010 was for a service-connected disability, to include esophagitis with secondary gastroesophageal reflux disease (GERD) and hiatal hernia or was, in fact, treatment for a disability that has not been service-connected.

(b) If the treatment rendered on July 9, 2010 and July 10, 2010 was not for an adjudicated service-connected disability, whether it was for a non-service connected disability associated with and held to be aggravating a service-connected disability.

(c) Whether the Veteran's medical condition on July 9, 2010 was of such a nature that a prudent layperson reasonably would have expected that delay in seeking immediate medical attention would have been hazardous to life or health.

In addressing this question, the examiner should consider whether there was an emergency medical condition manifesting itself by acute symptoms of sufficient severity that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.

(d) Whether the Veteran's medical condition on July 10, 2010 was of such a nature that a prudent layperson reasonably would have expected that delay in seeking immediate medical attention would have been hazardous to life or health.

In answering these questions, the considerations outlined in (c) should be addressed.

(e) Whether a VA or other Federal facility was feasibly available on July 9, 2010 and on July 10, 2010.

In making this determination, the reviewing officials should consider the urgency of the Veteran's medical condition at the time, the relative distance of the travel involved, the nature of the treatment involved, the length of any delay that would have been required to obtain treatment from a VA or other Federal facility, and the availability of beds at such a facility.

A report of the examination should be prepared and associated with the Veteran's VA claims file. A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  If the benefit sought on appeal remains denied, the Nebraska-Western Iowa Health Care System must furnish to the appellant and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




